UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-1548



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

           versus


PATRICIA DONOHO; BONNIE CANAVAN,

                                              Claimants - Appellants,

           and


FRANCIS LEE, a/k/a Le Tuyen Dinh,

                                                            Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, Chief District Judge.
(CR-01-232-S)


Submitted:   October 21, 2002              Decided:   October 31, 2002


Before   WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patricia Donoho, Bonnie Canavan, Appellants Pro Se.      Stephen
Matthew Schenning, United States Attorney, Martin Joseph Clarke,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Patricia Donoho and Bonnie Canavan appeal the district court’s

order denying their motion for return of forfeited and seized

property.     We have reviewed the record and the district court’s

opinion and find no reversible error.*   Accordingly, we affirm on

the reasoning of the district court.   See United States v. Donoho,

No. CR-01-232-S (D. Md. Apr. 19 & 24, 2002).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




     *
       Although this appeal was interlocutory when filed, we have
jurisdiction because the district court entered a final order prior
to our consideration of the appeal. See Equipment Finance Group,
Inc. v. Traverse Computer Brokers, 973 F.2d 345, 347-48 (4th Cir.
1992).


                                 2